The j udgment of the court was pronounced by
Kins, J.
This is a controversy amoug several applicants for the administration of the vacant estate of Jacques Nicolas, deceased. The judge below conferred the appointmenton Julian Seghers alone, and fromhis judgment, Albuzzi, one of the applicants, has brought up this appeal.
The first application for the euratorship was made by Seghers, who represented himself to be a mortgage creditor of the deceased. The second was presented by Laneuville, and subsequently withdrawn. The third was made by Albuzzi, who alleged that he was a creditor of the deceased, that the succession exceeded §3,000 in value, and asked to be appointed jointly with Seghers. Salnatory opposed all these applications, and claimed the exclusive administration for himself, on the ground that he had been the agent of the deceased, possessed his confidence in his life-time, and was conversant with his affairs. In his opposition, he alleges that Seghers is not a creditor of the deceased; and that the mortgage notes held by the latter,belong to Theodore Seghers, whom he represents as agent. These notes are endorsed in blank by T. Seghers, and are in the possession of Julian Seghers, who is presumed to be the owner until the contrary be shown. No such adverse ownership has been made to appear. His application was the first in point of time, and no other applicant having established a superior right, he is entitled at least to a share in the administration. The succession, however, exceeds §3,000 in value, and the Code requires imperatively, in such cases, that two persons be appointed to the administration, when there are several applicants who have equal rights, and possess the requisite qualifications. Civil Code, arts. 1116, 1117. 11 La. 290.
Albuzzi is shown to be a creditor. It is urged that his claim is small and insignificant, in comparison with that of Seghers. The law makes no distinction, in this respect, between the rights of applicants for the administration of estates. He has not opposed the application of Seghers, nor claimed for himself the exclusive administration in virtue of any superior right, but only asserts an equal right to it as a creditor. We think the court erred in rejecting his claim. As creditors, and as earlier applicants, the claims of Seghers and Albuzzi are both preferred to that of Salnatory, who is not a creditor. Civil Code, art. 1114.
For the reasons assigned, it is ordered that so much of the judgment of the District Court as rejected the application of Philip Albuzzi to be appointed the curator of the vacant succession of Jacques Nicolas, deceased, be reversed. *98Tt is further ordered that, said Albuzzi be appointed' curator of said succession jointly with J. Seghers ; and that, in other respects, the judgment be affirmed, the costs to be paid by the succession.